FILED
                            NOT FOR PUBLICATION                              OCT 05 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50483

               Plaintiff - Appellee,             D.C. No. 2:97-cr-01058-JFW

  v.
                                                 MEMORANDUM *
LANCE DARRYL OAK,

               Defendant - Appellant.



                    Appeal from the United States District Court
                       for the Central District of California
                     John F. Walter, District Judge, Presiding

                           Submitted September 13, 2010 **

Before:        SILVERMAN, CALLAHAN, and N.R. SMITH, Circuit Judges.

       Former federal prisoner Lance Darryl Oak appeals pro se from the district

court’s order denying his motion to terminate and remit restitution, for return of

restitution, and terminating supervised release. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Oak contends that the district court had jurisdiction to review his challenge

to the restitution order and forfeiture judgment. The district court correctly

concluded that the statutory provisions governing restitution do not provide

jurisdiction to modify the amount of restitution ordered after a judgment has

become final. See e.g. 18 U.S.C. §§ 3613A(a), 3664(k) (allowing the court to

adjust the payment schedule of a restitution order under certain circumstances).

Furthermore, Oak waived his right to challenge the amount of restitution by failing

to specifically raise, on his second direct appeal, any issue relating to the victim

bank’s alleged recoupment of its earlier losses. See United States v. Gianelli, 543

F.3d 1178, 1184 (9th Cir. 2008).

      Nor can Oak challenge the restitution order through a petition for writ of

error coram nobis, because he has not proven that valid reasons exist for failing to

attack the restitution order earlier. See United States v. Kwan, 407 F.3d 1005, 1011

(9th Cir. 2005) abrogated on other grounds by Padilla v. Kentucky, 130 S. Ct 1473

(2010).

      Oak also contends that the district court abused its discretion by refusing to

grant an early termination of his supervised release pursuant to 18 U.S.C.

§ 3583(e)(1). The district court properly based its decision upon the finding that

Oak still owes more than $200,000 in restitution. See 18 U.S.C. §§ 3553(a)(7),


                                           2                                     09-50483
3583(e)(1); see also United States v. Weber, 451 F.3d 552, 559 n.9 (9th Cir. 2006)

(concluding that it is the defendant’s burden to demonstrate that early termination

is justified).

       We decline to consider Oak’s constitutional and ineffective assistance claims

because he failed to raise these issues in the district court. See United States v.

Napier, 463 F.3d 1040, 1045-46 (9th Cir. 2006).

       To the extent that Oak raises new issues for the first time in his reply brief,

we decline to consider them. See Eberle v. City of Anaheim, 901 F.2d 814, 818

(9th Cir. 1990).

       AFFIRMED.




                                            3                                     09-50483